Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tijuana Smith on 11/05/2021.

The application has been amended as follows: 

Replace claim 7 as:
7. An upright standing soap travel case comprising:
a front case having a front surface and front edge walls having front edges, the front surface has at least one front opening:

a back case having a back surface and back edge walls having back edges, the back surface has at least one opening, the back case and the front case are hinged at a first hinge, the first hinge is at a first front edge of the front case and a first bottom back edge of the bottom back case; and

a holster capable of holding a soap bar, the holster is hinged to the back case through a second hinge portion located on the back case, 

the holster having a front holster surface parallel to a back holster surface and a soap rest surface connecting the front holster surface and the back holster surface, where the soap rest surface is 
near a portion located on the holster, the front holster surface having at least one front holster opening and the back holster surface having at least one back holster opening,

where in a closed configuration, the front surface of the front case is parallel to the back surface of the back case and the holster is enclosed by the front case and back case.

Replace claim 25 as:

25. An upright standing soap travel case comprising:

a front case having a front surface and front edge walls has front edges, the front surface has at least one front opening, where the at least one front opening is curved-shaped:

a back case having a back surface and back edge walls having back edges, the back surface has at least one back opening, the back case and the front case are hinged at a first hinge, the first hinge is at a first front edge of the front case and a first back edge of the back case; and

a holster capable of holding a soap bar, the holster is hinged to the back case through a second hinge portion located on the back case;

the holster having a front holster surface parallel to a back holster surface and a soap rest surface connecting the front holster surface and the back holster surface, where the soap rest surface is 
near a portion located on the holster, the front holster surface having at least one front holster opening and the back holster surface having at least one back holster opening,

where in a closed configuration, the front surface of the front case is parallel to the back surface of the back case and the holster is enclosed by the front case and back case,

where the holster further comprising side wall portions having protruded pins for the second hinge, and where the back case has inner protrusion holders to hold the protruded pins of the holster.


Replace claim 26 as:

26. An upright standing soap travel case comprising:

a front case having a front surface and front edge walls having front edges, the front surface has at least one front opening, where the at least one front opening is curved-shaped:

a back case having a back surface and back edge walls having back edges, the back surface has at least one back opening, the back case and the front case are hinged at a first hinge, the first hinge 1s at a first front edge of the front case and a first back edge of the back case; and
a holster capable of holding a soap bar, the holster is hinged to the back case through a second hinge portion located on the back case, 

a portion located on the holster, the front holster surface having at least one front holster opening and the back holster surface having at least one back holster opening,

where in a closed configuration, the front surface of the front case is parallel to the back surface of the back case and the holster is enclosed by the front case and back case,

where the first front edge of the front case has two spaced apart screw holders and the first back edge of the back case has a mating screw holder that allows a screw to rotatably engage with the screw holders, forming the first hinge.


Replace the Specification of 10/15/2021 as: 

[0017] The holster 170 is hinged to the back case 130 through a second hinge back case 130. The holster 170 has a top front holster surface 180 parallel to a back holster surface 185 and a soap rest surface 190 that connects the top front holster surface 180 and the back holster surface 185. The top front holster surface 180 is illustrated with at least one front holster opening 195 and the back holster surface 185 is illustrated with at least one back holster opening 197 in the closed configuration of the upright soap case 100.

[0023] FIG. 6 illustrates a bottom view of the holster 170 that has a soap rest surface 190 illustrated with at least one soap rest opening 605, which are illustrated as two rectangular shaped openings. Moreover, the holster 170 has protruded pins 175 that engages with inner protrusion holders 147, allowing the holster 170 to rotate on the second hinge 

[0028] FIG. 9 illustrates a left side view of the holster 170 that has the front holster surface 180 and the back holster surface 185 connected by the soap rest surface 190. The front holster surface 180 has a hook 905 at its top end that enables application of pull force causing rotation of the back case 130 as the first hinge 155.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735